UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. OSTERWEIS FUND SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Value Common Stocks: 83.1% Aerospace & Defense: 4.8% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 1.5% Royal Mail Plc1 Beverages: 2.3% Diageo Plc - ADR Communications Equipment: 2.2% Motorola Solutions, Inc. Containers & Packaging: 6.1% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 2.0% PHH Corp.1 Electric Utilities: 1.2% NRG Yield, Inc. - Class A Food Products: 2.5% Unilever NV - ADR Gas Utilities: 2.0% Questar Corp. Health Care Equipment & Supplies: 4.2% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 2.7% HealthSouth Corp. Insurance: 3.6% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 2.3% Liberty Interactive Corp. - Class A1 Internet Software & Services: 3.3% Google, Inc. - Class A1 Media: 8.2% Cinemark Holdings, Inc. $ DIRECTV1 Viacom, Inc. - Class B Multiline Retail: 1.4% Marks & Spencer Group Plc - ADR Office Electronics: 1.7% Xerox Corp. Oil, Gas & Consumable Fuels: 4.0% Cosan Limited - Class A Occidental Petroleum Corp. Pharmaceuticals: 12.9% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Sanofi - ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 2.3% Atmel Corp.1 Software: 3.0% Oracle Corporation Specialty Retail: 2.3% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 0.9% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 3.2% Air Lease Corp. Water Utilities: 2.5% American Water Works Co., Inc. Total Common Stocks (Cost $572,589,880) Partnerships & Trusts: 8.4% Oil, Gas & Consumable Fuels: 8.4% Atlas Pipeline Partners L.P. Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $38,201,057) Real Estate Investment Trusts: 5.3% Digital Realty Trust, Inc. $ New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $52,076,745) Short-Term Investments: 3.8% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $42,354,727) Total Investments in Securities: 100.6% (Cost $705,222,409) Liabilities in Excess of Other Assets: (0.6)% ) Total Net Assets: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Annualized seven-day yield as of December 31, 2013. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Summary of Fair Value Disclosure at December 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
